DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “information acquiring unit”, “transmitting unit”, “mapping unit”, “prediction generating unit”, “traveling control unit” in claims 7, 11, 14, 15, and 17.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Futaki (U.S. Patent Application Number: 2019/0028862).
Consider claim 1; Futaki discloses a mobility information provision system for mobile bodies, the mobility information provision system comprising: 
a plurality of terminal devices usable in respective mobile bodies (par. 33, lines 3-5); and 
5a plurality of communication apparatuses (e.g. RSUs) that are provided in respective predetermined zones or respective predetermined sections in which the mobile bodies are to move (par. 34, lines 1-6), the communication apparatuses (e.g. RSUs) each being configured to communicate 
the communication apparatuses (e.g. RSUs) each being configured to transmit information to the terminal device used in the mobile body moving in the predetermined zone or the predetermined section of which the communication apparatus is in charge (par. 37, line 17 – par. 38, line 13), the information to be transmitted including information used to determine movement of 15corresponding one of the mobile bodies or information used to control the movement of the corresponding one of the mobile bodies [e.g. accident, traffic jam, detour (par. 37, line 17 – par. 38, line 13)].
Consider claim 2; Futaki discloses the communication apparatuses are each configured to repeatedly 20receive, from the terminal device used in the mobile body moving in the predetermined zone or the predetermined section of which the communication apparatus is in charge, current information, past information, or both of the corresponding one of the mobile bodies (par. 36, line 1 – par. 37, line 6).
Consider claim 3; Futaki discloses the communication apparatuses are configured to be coupled to each other via a dedicated network (par. 34, lines 11-14), and 89the communication apparatuses are each configured to transmit, to the terminal device used in the mobile body moving in the predetermined zone or the predetermined section of which the communication apparatus is in charge, field information related to movement of the mobile bodies, primary processed information obtained on a basis 5of the field information, or both (par. 37, line 17 – par. 38, line 13).
Consider claim 4; Futaki discloses the plurality of terminal devices are each configured to provide information received from any of the communication apparatuses (e.g. RSUs) to the corresponding 10one of the mobile bodies that uses the terminal device [e.g. V2I (par. 33, lines 3-7; par. 34, lines 1-6)].
claim 5; Futaki discloses a server configured to be coupled to the communication apparatuses (par. 38), the server 15being configured to perform transmission and reception of information with any of the terminal devices usable in the respective mobile bodies (par. 36, 38), wherein the server is configured to collect or relay field information related to movement of the mobile bodies moving in the predetermined zones or the predetermined sections (par. 36, 38).
Consider claim 6; Futaki discloses the mobile bodies are each configured to determine or control the movement of the own mobile body on a basis of the information received by corresponding one of the terminal devices (par. 33, lines 3-5; par. 38, lines 4-9).
Consider claim 7; Futaki discloses the server comprising: 90an information acquiring unit configured to acquire information which is field information related to movement of the mobile bodies or preliminary processed information obtained by processing the field information (par. 36, line 1 – par. 38, line 4); a generator configured to generate primary processed information on a basis of 5the information acquired by the information acquiring unit (par. 36, line 1 – par. 38, line 4), the primary processed information being to be used to determine movement of the mobile bodies by the mobile bodies, the terminal devices, or both or being to be used to control the movement of the mobile bodies by the mobile bodies, the terminal devices, or both (par. 38, lines 4-13); and 10a transmitting unit configured to transmit the generated primary processed information to the terminal devices provided in the respective mobile bodies via the communication apparatuses (par. 38).
Consider claim 8; Futaki discloses the information acquiring unit 15is configured to acquire ( par. 36, line 1 – par. 37, line 6; par. 38, lines 1-4), from the mobile bodies (par. 36, line 1 – par. 37, line 6; par. 38, lines 1-4), as the field information related to the movement of the mobile bodies (par. 36, line 1 – par. 37, line 6), one or more of information related to movement of any of the mobile bodies, information unique to any of the mobile bodies, information on surroundings of any of the mobile bodies, and regional information (par. 36, line 1 – par. 37, line 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki (U.S. Patent Application Number: 2019/0028862) in view Hein et al. (U.S. Patent Application Number: 2012/0271544).
Consider claim 9, as applied in claim 7; Futaki discloses the claimed invention except: the generator is configured to map, on an actual map, actual positions of the respective mobile bodies estimated on a basis of the acquired field information, estimate predicted positions of the respective mobile bodies in future on a basis 25of the actual map and any of traveling directions, traveling speeds, and traveling states of the respective mobile bodies estimated on the basis of the acquired field information, and to map the estimated predicted positions on a predicted map, 91generate courses or movable ranges in a short section in which the respective mobile bodies are travelable, under assumption that the mobile bodies are to move from the respective actual positions in the actual map to the respective predicted positions in the predicted map, and 5generate the primary processed information on a basis of the field information.
In an analogous art Hein discloses the generator is configured to map (par. 24, lines 3-12), on an actual map (par. 24, lines 3-12), actual positions of the respective mobile bodies estimated on a basis of the acquired field information (par. 24, lines 3-12), estimate predicted positions of the respective mobile bodies in future on a basis 25of the actual map and any of traveling directions, traveling speeds, and traveling states of the respective mobile bodies estimated on the basis of the acquired field information, 
It is an object of Futaki’s invention to provide location related information. It is an object of Hein’s invention to provide georeferenced predictive information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Futaki by including a predicted map, as taught by Hein, for the purpose of enhancing a user’s experience in a wireless network.
Consider claim 10, as applied in claim 7; Futaki discloses the claimed invention except: the server comprises a plurality of distributed servers.
In an analogous art Hein discloses the server comprises a plurality of distributed servers (par. 22, lines 4-6).
It is an object of Futaki’s invention to provide location related information. It is an object of Hein’s invention to provide georeferenced predictive information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Futaki by including multiple servers, as taught by Hein, for the purpose of improving communication in a telecommunication system.
Consider claim 11, as applied in claim 7; Futaki discloses the claimed invention except: the generator includes: a mapping unit configured to map positions of the mobile bodies on the basis of the information acquired by the information acquiring unit, the positions of the mobile bodies to be mapped including at least actual positions of the mobile bodies, 15out of the actual positions and predicted positions of the mobile bodies, and a prediction generating unit configured to generate information on 
In an analogous art Hein discloses the generator includes: a mapping unit configured to map positions of the mobile bodies on the basis of the information acquired by the information acquiring unit (par. 24, lines 3-12; par 27), the positions of the mobile bodies to be mapped including at least actual positions of the mobile bodies (par. 24, lines 3-12; par 27), 15out of the actual positions and predicted positions of the mobile bodies (par. 24, lines 3-12; par 27), and a prediction generating unit configured to generate information on courses or movable ranges in a short section in which the respective mobile bodies are travelable [e.g. intersections (par. 27)], on a basis of information on the positions of the mobile bodies mapped by the mapping unit (par. 24, lines 3-12; par 27), 20the generator is configured to generate the primary processed information on a basis of the field information (par. 24, lines 3-12; par 27).
It is an object of Futaki’s invention to provide location related information. It is an object of Hein’s invention to provide georeferenced predictive information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Futaki by including a predicted map, as taught by Hein, for the purpose of enhancing a user’s experience in a wireless network.

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki (U.S. Patent Application Number: 2019/0028862) in view Moghe et al. (U.S. Patent Application Number: 2018/0299274).
Consider claim 12, as applied in claim 1; Futaki discloses the claimed invention except: the vehicle 25comprising a movement controller configured to control the movement of the mobile body on a 
In an analogous art Moghe discloses the vehicle 25comprising a movement controller configured to control the movement of the mobile body on a basis of information received by the terminal device from any of the communication apparatuses provided separately in the respective zones or the 92respective sections (par. 21-23; par. 25, lines 1-9), the information received by the terminal device  (e.g. various systems of vehicle 105) including the information used to determine the movement of the corresponding one of the mobile bodies or the information used to control the movement of the corresponding one of the mobile bodies (par. 21-23; par. 25, lines 1-9), wherein 5the movement controller is configured to determine a course of the vehicle on a basis of field information related to the movement of the mobile bodies received by the terminal device [e.g. various systems of vehicle 105 (par. 21-23; par. 25, lines 1-9)], primary processed information obtained on a basis of the field information, or both, and to control or assist travel of the vehicle on a basis of the determined course (par. 21-23; par. 25, lines 1-9).
It is an object of Futaki’s invention to provide location related information. It is an object of Moghe’s invention to provide vehicle navigation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of 
Consider claim 13, as applied in claim 12; Futaki discloses an autonomous sensor configured to detect any of information related to movement of the vehicle, user information of the vehicle, vehicle unique information, information on surroundings of the vehicle, and regional information (par. 36, line 1 – par. 37, line 6), wherein 15the terminal device is configured to transmit current or past information detected by the autonomous sensor to the communication apparatus communicable in the predetermined zone or the predetermined section in which the vehicle is present, the current or past information detected by the autonomous sensor serving as the field information (par. 36, line 1 – par. 37, line 6).
Consider claim 14, as applied in claim 12; Futaki discloses the claimed invention except: the movement controller includes: an information acquiring unit configured to acquire information which is the field information related to the movement of the mobile bodies, primary 25processed information obtained on a basis of the field information, or both; a generator configured to generate secondary processed information on a basis of the information acquired by the information acquiring unit, the secondary 93processed information being used to determine the movement of the vehicle, to control the movement of the vehicle, or both; and a traveling control unit configured to determine the movement of the vehicle, to control the movement of the vehicle, or both, on a basis of the generated 5secondary processed information.
In an analogous art Moghe discloses the movement controller includes: an information acquiring unit configured to acquire information which is the field information related to the movement of the mobile bodies, primary 25processed information obtained on a basis of the field information [e.g. environmental data (par. 21, lines 1-3)], or both (par. 21-23); a generator configured to generate secondary processed information on a basis of the information acquired by the information acquiring 
It is an object of Futaki’s invention to provide location related information. It is an object of Moghe’s invention to provide vehicle navigation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Futaki by including vehicle movement control, as taught by Moghe, for the purpose of efficiently utilizing data in a mobile communication network.
Consider claim 15, as applied in claim 14; Futaki discloses the generator is configured to generate information on a course or a movable range in a short section in which the vehicle is travelable [e.g. an intersection (par. 34, lines 1-6; par. 36, line 1 – par. 37, line 6)], on a basis of the information 10acquired by the information acquiring unit (par. 36, line 1 – par. 37, line 6). Futaki discloses the claimed invention except: the traveling control unit is configured to determine a traveling course of the vehicle on a basis of the generated information on the course or the movable range in the short section, and to control the movement of the vehicle on a basis of the determined traveling course.
In an analogous art Moghe discloses the traveling control unit is configured to determine a traveling course of the vehicle on a basis of the generated information on the course or the movable range in the short section, and to control the movement of the vehicle on a basis of the determined traveling course (par. 21-23; par. 25, lines 1-9).
It is an object of Futaki’s invention to provide location related information. It is an object of Moghe’s invention to provide vehicle navigation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of 
Consider claim 16, as applied in claim 14; Futaki discloses the claimed invention except: the generator is configured to map, on an actual map, actual positions of the respective mobile bodies estimated on a basis of the information acquired by the information acquiring unit, 20estimate predicted positions of the respective mobile bodies in future on a basis of the actual map and any of traveling directions, traveling speeds, and traveling states of the respective mobile bodies estimated on the basis of the field information acquired by the acquiring unit, and to map the estimated predicted positions on a predicted map, generate courses or movable ranges in a short section in which the respective 25mobile bodies are travelable, under assumption that the mobile bodies are to move from the respective actual positions in the actual map to the respective predicted positions in the predicted map, and 94generate the secondary processed information on a basis of the field information.
 In an analogous art Moghe discloses the generator is configured to map, on an actual map, actual positions of the respective mobile bodies estimated on a basis of the information acquired by the information acquiring unit [e.g. sensors (par. 21, 24)], 20estimate predicted positions of the respective mobile bodies in future on a basis of the actual map and any of traveling directions, traveling speeds, and traveling states of the respective mobile bodies estimated on the basis of the field information acquired by the acquiring unit (par. 22), and to map the estimated predicted positions on a predicted map, generate courses or movable ranges in a short section in which the respective 25mobile bodies are travelable [e.g. intersections (par. 21, line 3 – par. 23, line 8)], under assumption that the mobile bodies are to move from the respective actual positions in the actual map to the respective predicted positions in the predicted map (par. 21-23), and 94generate the secondary processed information on a basis of the field information (par. 21, line 3 – par. 23, line 8).

Consider claim 17, as applied in claim 14; Futaki discloses the claimed invention except: 5the generator includes: a mapping unit configured to map positions of the respective mobile bodies on a basis of the information acquired by the information acquiring unit, the positions of the respective mobile bodies to be mapped including at least actual positions of the respective mobile bodies, out of the actual positions and predicted 10positions of the respective mobile bodies, and a prediction generating unit configured to generate information on courses or movable ranges in a short section in which the mobile bodies are travelable, on a basis of information on the positions of the mobile bodies mapped by the mapping unit, and 15the generator is configured to generate secondary processed information on a basis of the field information.
In an analogous art Moghe discloses the generator includes: a mapping unit configured to map positions of the respective mobile bodies on a basis of the information acquired by the information acquiring unit (e.g. sensors) (par. 21-24), the positions of the respective mobile bodies to be mapped including at least actual positions of the respective mobile bodies, out of the actual positions and predicted 10positions of the respective mobile bodies (par. 21-23), and a prediction generating unit configured to generate information on courses or movable ranges in a short section in which the mobile bodies are travelable [e.g. intersections (par. 21-23)], on a basis of information on the positions of the mobile bodies mapped by the mapping unit (par. 21-23), and 15the generator is configured to generate secondary processed information on a basis of the field information (par. 21, line 3 – par. 23, line 8).

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646